Broyles, P. J.
The defendant, after buying some other articles in the prosecutor’s storehouse in the daytime, put his hand into a box and took out several packages of garden-seed (of the value of 45 cents), put them into his pocket, and- walked out of the build*621ing. The box of seed was in the front part of the store, and when the seed were taken the prosecutor was at his desk near the rear of the store and could not be seen by the defendant. The prosecutor, however, could see the defendant, and saw him take the seed, but said and did nothing at the time. On the trial the prosecutor testified that the seed were taken without his consent. A clerk in the store also saw the defendant take the seed, and told the prosecutor about it when the defendant left, and the prosecutor replied, “Let him go.” The prosecution was not instituted until about fourteen months after the alleged larceny was committed. The defendant introduced no evidence and made no statement. The evidence authorized the finding that the (defendant did privately steal the seed.

Judgment affirmed.


Bloodworth and Harwell, JJ., concur.